[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal in which defendant-appellant, William Wadsworth, appeals a decision of the Butler County Court of Common Pleas, Domestic Relations Division, finding him in contempt for failing to pay to plaintiff-appellee, Dierdre Buice, sums owed to her under the parties' divorce decree.1
In his first three assignments of error, appellant alleges that several documents related to the parties' 1996 divorce are invalid as they do not contain necessary signatures or were fraudulently prepared.  The assignments of error are overruled as appellant failed to timely raise these issues on appeal.  The parties' divorce was affirmed on appeal by this court.  See Wadsworth v. Wadsworth (Aug. 24, 1998), Butler App. No. CA97-09-172, unreported.
Appellant's fourth assignment of error alleges that the trial court erred by granting both tax exemptions for the minor children to appellee.  The assignment of error is overruled as the trial court acted within its discretion when it allocated the exemptions in this manner. See Burns v. May (1999), 133 Ohio App.3d 19.
Appellant's fifth assignment of error alleges that his child support obligation is in error.  The assignment of error is overruled as the amount of appellant's child support obligation was not an issue before the trial court and thus is not properly before this court in the present appeal.
Judgment affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Anthony Valen, Presiding Judge, James E. Walsh, Judge, Stephen W. Powell, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.